340 F.2d 989
UNITED STATES of America, Appellee,v.Coolie John CRIM, Harold Boyd Spradley and Booker T. Nelson,Appellants.
No. 9271.
United States Court of Appeals Fourth Circuit.
Argued Jan. 6, 1965.Decided Jan. 11, 1965.

Phillip K. Wingard, Lexington, S.C., for appellants.
Terrell L. Glenn, U.S. Atty.  (Marvin L. Smith, Asst. U.S. Atty., on brief) for appellee.
Before HAYNSWORTH, Chief Judge, BOREMAN, Circuit Judge, and HUTCHESON, District Judge.
PER CURIAM.


1
It is principally insisted upon appeal that the testimony of two undercover agents who testified for the prosecution should have been stricken, reliance being placed upon Williamson v. United States, 5 Cir., 311 F.2d 441.


2
In light, however, of the reputation of the defendants for engagement in the whisky business, known to the regular Alcohol and Tobacco Tax Division agents, and the nature and extent of their supervision and control over the activities of the undercover agents, we think that the fact that the amount of their compensation was later to be determined by responsible officials on the basis of an appraisal of the extent and quality of the work of the undercover agents is not fatal to their competence as witnesses.


3
This case differs from Williamson.  It is more akin to Hill v. United States, 5 Cir., 328 F.2d 988.


4
Despite the interesting argument ably presented by counsel for the defendants, therefore, we conclude that there was no error in the District Court's refusal to strike the testimony of the undercover agents.


5
There were secondary contentions on appeal, which we find to be without merit.


6
Affirmed.